THE ALLIANZ VISIONSM NEW YORK VARIABLE ANNUITY CONTRACT ISSUED BY ALLIANZ LIFE® OF NY VARIABLE ACCOUNT C AND ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK The information in this prospectus is not complete and may be changed. We cannot sell the Allianz Vision New York Variable Annuity until the Registration Statement filed with the Securities and Exchange Commission for this variable annuity is effective. This prospectus is not an offer to sell this Contract and is not soliciting an offer to buy the Contract in any state where the offer or sale is not permitted. For your convenience we have provided a glossary that defines key, capitalized terms that are used in this prospectus at the back of this prospectus. This prospectus describes an individual flexible purchase payment variable deferred annuity contract (Contract) issued by Allianz Life Insurance Company of New York (Allianz Life of New York, we, us, our). The Contract is a “flexible purchase payment” contract because you (the Owner) can make more than one Purchase Payment, subject to certain restrictions. The Contract is “variable” because the Contract Value and any variable Annuity Payments you receive will increase or decrease depending on the performance of the Investment Options you select (in this prospectus, the term “Investment Options” refers only to the variable Investment Options listed on the following page, and not to any fixed investment choices). The Contract is “deferred” because you do not begin receiving regular Annuity Payments immediately. The basic Contract (Base Contract) offers a variety of standard features including a number of different Investment Options, multiple annuitization options, a free withdrawal privilege, and a death benefit. The Contract also offers the following optional benefits each with an additional charge:the Bonus Option, the Short Withdrawal Charge Option, the No Withdrawal Charge Option, the Investment Protector and the Income Protector. The Investment Protector may be of interest to persons who are concerned about market fluctuations and want the benefit of a level of protection for the principal invested regardless of how the market performs. The Investment Protector accomplishes this by periodically locking in any anniversary investment gains that will be made available at a future date. To realize this benefit, however, the Owner must continue to hold the Contract until the future date. The Income Protector is designed for those who want both a guaranteed level of lifetime income (called Lifetime Plus Payments) that can begin shortly after selection of the benefit if certain age restrictions are met, and continued access to both Contract Value and a death benefit for a period of time. These optional benefits are subject to certain date and/or age restrictions for adding and exercising the benefits. Some or all of the optional benefits may not be available to you; check with your registered representative.
